DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/09/2020, 03/02/2021 and 11/17/2021 have been considered by the Examiner and made of record in the application file.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,803,060 (‘060). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are representative of an obvious broader variant of the already allowed ‘060 patent, in other words, the instant claims are completely encompassed by the ‘060 patent while utilizing fewer terminologies and/or concepts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sumizawa (US 2014/0280076 A1, also cited on the IDS dated 10/09/2020) hereinafter “Sumizawa”.
With respect to claims 1 and 5, the Sumizawa reference teaches a system and method [see Abstract, disclosing a technology capable of allowing a user to search and retrieve facilities in an appropriate manner], comprising:
a memory to store program instructions which, if performed by at least one processor, cause the at least one processor to perform a method [see Fig. 1, disclosing memories and processor; also, see ¶0007, disclosing provided a program for causing a computer to execute a procedure for searching and retrieving facilities] to at least:
receive a first query directed to one or more data sets separately stored in one or more remote data stores [see Fig. 8 and ¶0090, disclosing the search and retrieval processing is started when the input reception unit 102 receives an input that instructs to execute a search under a state in which the search target has been specified by the search target specifying unit 104];
in response to the receipt of the first query:
provision one or more computing resources to execute the first query from a pool of computing resources configured to execute queries see ¶0093, disclosing when the type of the search flag that is in the ON state is the remote search (when the determination of Step S103 results in "REMOTE"), the search execution unit 105 executes the remote search (Step S104); Specifically, the search execution unit 105 transmits other search conditions including the search word to the facility information providing server 500 and receives the search results transmitted from the facility information providing server 500; Note that, on the facility information providing server 500, the facility search unit 521 extracts, from the facility table 512, the POI that satisfies the received search condition and includes the search word];
route the first query to the provisioned computing resources to execute the first query with respect to the separately stored data sets in the remote data stores [see ¶0093, disclosing the search execution unit 105 transmits other search conditions including the search word to the facility information providing server 500]; and
provide a result for the first query generated at the provisioned computing resources [see ¶0093, disclosing receives the search results transmitted from the facility information providing server 500].
With respect to claim 8, Sumizawa teaches the method of claim 5, as referenced above.  Sumizawa further teaches wherein at least one of the data sets is stored according to a different data format than another one of the data sets, wherein the at least one data set is stored in a different remote data store than the other one of the data sets [see ¶0124, disclosing the description has been given of the example in which the facility information providing server 500 to be the target of the remote search is only one, but the present invention is not limited to this example; A plurality of the facility information providing servers 500 may be provided, and the respective facility information providing servers 500 may search for different types of POIs].
With respect to claim 11, Sumizawa teaches the method of claim 5, as referenced above.  Sumizawa further teaches wherein the first query is received via a programmatic interface and wherein the method further comprises returning a result for the first query generated at the provisioned computing resources via the programmatic interface [see Fig. 10].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa, further in view of Gupta et al. (US 2014/0149355 A1, also cited on the IDS dated 10/09/2020) hereinafter “Gupta”
With respect to claims 2 and 10, Sumizawa teaches the system and method of claims 1 and 5, as referenced above.  Sumizawa does not teach it comprises: receive a schema for at least one of the data sets; store the schema for the at least one data set 
However, Gupta teaches it comprises:
receive a schema for at least one of the data sets [see ¶0029, disclosing the leader node in each cluster (which may not store client/subscriber data) may maintain query plans (e.g., including schema information and/or metadata) for performing various types of queries on the data stored by the computing nodes in the cluster];
store the schema for the at least one data set in a metadata store [see ¶0029, disclosing maintain query plans (e.g., including schema information and/or metadata) for performing various types of queries on the data stored by the computing nodes in the cluster]; and
wherein the provisioned computing resources access the schema in the metadata store as part of the execution of the first query [see ¶0030, disclosing the query plan may then be routed to the execution engine, which generates and compiles query execution code that the leader node and the non-leader nodes (sometimes referred to herein as the compute nodes) will execute to complete the query].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the retrieval system as taught by Sumizawa with the query plans as taught by Gupta.  Doing so would have greatly enhanced how the query is processed and achieve excellent query execution performance by separating query processes in each of multiple node slices in order to execute the compiled query code in parallel [Gupta, see ¶0030].
With respect to claim 3, the combination of Sumizawa and Gupta teaches the system of claim 2, as referenced above.  The combination further teaches wherein the first query and the schema are received via a same user interface [Gupta, see ¶0028, disclosing the distributed data warehouse systems described herein may support a standard or custom application programming interface (API) for a variety of database operations; For example, the API may support operations for creating a database, creating a table, altering a table, creating a user, dropping a user, inserting one or more rows in a table, copying values, selecting data from within a table (e.g., querying a table), cancelling or aborting a query, and/or other operations].
With respect to claim 4, the combination of Sumizawa and Gupta teaches the system of claim 3, as referenced above.  The combination further teaches wherein the at least one processor is implemented as part of a network-based managed query service, wherein at least one of the data sets is stored in a network-based data storage service, wherein the schema is stored in a network-based data catalog service, wherein the provisioned computing resources are implemented as part of a virtual compute service, and wherein the managed query service, data storage service, data catalog service and virtual compute service are offered as part of a same provider network [Gupta, see ¶0029, disclosing each cluster of the distributed data warehouse systems described herein may include a leader node and multiple computing nodes (i.e. non-leader nodes, such as query engines), each of which is virtual machine having some amount of storage (e.g., multiple disks) and/or processing power].
With respect to claim 13, Sumizawa teaches the method of claim 5, as referenced above.  Sumizawa does not teach wherein the first query is received at a 
However, Gupta teaches wherein the first query is received at a service endpoint for a network-based service that performs the receiving, the provisioning, and the routing, wherein the first query is received from a first client, wherein a plurality of other queries are received at the service endpoint from a plurality of other clients that access one or more data sets different than the data sets, and wherein the network-based service performs the receiving, the provisioning, and the routing for the other received queries [see ¶0029, disclosing client/subscriber may connect directly to a cluster (e.g., to submit queries and receive responses to those queries) and may not have to go through a web server (or service) to access the cluster except to set up and manage the configuration of the cluster; In some embodiments, the leader node in each cluster (which may not store client/subscriber data) may maintain query plans (e.g., including schema information and/or metadata) for performing various types of queries on the data stored by the computing nodes in the cluster. Within the leader node, a scheduler process may send query tasks (e.g., via a private network communication fabric) to the compute nodes for execution; In some embodiments, the leader node may also be responsible for partitioning incoming data (i.e., data included in write requests) for storage on various nodes of the cluster].
Gupta, see ¶0030].
With respect to claim 14, the claim limitations are rejected on similar grounds corresponding to the rejection of claims 1 and 5, as referenced above.  Sumizawa does not explicitly teach it comprises: removing the selected computing resources from the pool of computing resources; associating the removed computing resources with the first query.
However, Gupta teaches it comprises: removing the selected computing resources from the pool of computing resources; associating the removed computing resources with the first query [see ¶0029, disclosing client/subscriber may connect directly to a cluster (e.g., to submit queries and receive responses to those queries) and may not have to go through a web server (or service) to access the cluster except to set up and manage the configuration of the cluster; In some embodiments, the leader node in each cluster (which may not store client/subscriber data) may maintain query plans (e.g., including schema information and/or metadata) for performing various types of queries on the data stored by the computing nodes in the cluster. Within the leader node, a scheduler process may send query tasks (e.g., via a private network communication fabric) to the compute nodes for execution; In some embodiments, the leader node may also be responsible for partitioning incoming data (i.e., data included in write requests) for storage on various nodes of the cluster; as interpreted by the Examiner, since a node can be assigned to process a query, the node becomes dedicated (i.e., removed from the pool of other resources) to process the query].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the retrieval system as taught by Sumizawa with the query plans as taught by Gupta.  Doing so would have greatly enhanced how the query is processed and achieve excellent query execution performance by separating query processes in each of multiple node slices in order to execute the compiled query code in parallel [Gupta, see ¶0030].
With respect to claim 16, the combination of Sumizawa and Gupta teaches the non-transitory, computer-readable storage medium of claim 14, as referenced above.  The combination further teaches wherein the first query is formatted according to Structured Query Language (SQL) [Gupta, see ¶0021, disclosing clients/subscribers may submit queries in a number of ways, e.g., interactively via an SQL interface to the data warehouse system].
With respect to claim 17, the combination of Sumizawa and Gupta teaches the non-transitory, computer-readable storage medium of claim 14, as referenced above.  The combination further teaches wherein the first query is received via a programmatic interface and wherein the program instructions cause the one or more computing devices to further implement returning a result for the first query generated at the provisioned computing resources via the programmatic interface [Sumizawa, see Fig. 10
With respect to claim 18, the combination of Sumizawa and Gupta teaches the non-transitory, computer-readable storage medium of claim 14, as referenced above.  The combination further teaches receiving a schema for at least one of the data sets [Gupta, see ¶0029, disclosing the leader node in each cluster (which may not store client/subscriber data) may maintain query plans (e.g., including schema information and/or metadata) for performing various types of queries on the data stored by the computing nodes in the cluster]; storing the schema for the at least one data set in a metadata store [Gupta, see ¶0029, disclosing maintain query plans (e.g., including schema information and/or metadata) for performing various types of queries on the data stored by the computing nodes in the cluster]; and wherein the provisioned computing resources access the schema in the metadata store as part of the execution of the first query [Gupta, see ¶0030, disclosing the query plan may then be routed to the execution engine, which generates and compiles query execution code that the leader node and the non-leader nodes (sometimes referred to herein as the compute nodes) will execute to complete the query].
With respect to claim 19, the combination of Sumizawa and Gupta teaches the non-transitory, computer-readable storage medium of claim 18, as referenced above.  The combination further teaches wherein the first query and the schema are received via a same user interface [Gupta, see ¶0028, disclosing the distributed data warehouse systems described herein may support a standard or custom application programming interface (API) for a variety of database operations; For example, the API may support operations for creating a database, creating a table, altering a table, creating a user, dropping a user, inserting one or more rows in a table, copying values, selecting data from within a table (e.g., querying a table), cancelling or aborting a query, and/or other operations].
With respect to claim 20, the combination of Sumizawa and Gupta teaches the non-transitory, computer-readable storage medium of claim 19, as referenced above.  The combination further teaches wherein the one or more computing devices are implemented as part of a network-based managed query service, wherein at least one of the data sets is stored in a network-based data storage service, wherein the schema is stored in a network-based data catalog service, wherein the provisioned computing resources are implemented as part of a virtual compute service, and wherein the managed query service, data storage service, data catalog service and virtual compute service are offered as part of a same provider network [Gupta, see ¶0029, disclosing each cluster of the distributed data warehouse systems described herein may include a leader node and multiple computing nodes (i.e. non-leader nodes, such as query engines), each of which is virtual machine having some amount of storage (e.g., multiple disks) and/or processing power].


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa, further in view of Petculescu et al. (US 6,473,750 B1, also cited on the IDS dated 10/09/2020) hereinafter “Petculescu”.
With respect to claim 6, Sumizawa teaches the method of claim 5, as referenced above.  Sumizawa does not explicitly teach wherein the provisioning the one or more 
However, Petculescu teaches wherein the provisioning the one or more computing resources selecting one or more computing resources that implement a particular query engine to execute the first query [see col. 7, lines 52-56, disclosing queries that need a resource present only the local machine, such as a user defined function, are executed locally; Otherwise, remoting module 221 proceeds to block 410 and recommends that the query be executed remotely].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the retrieval system as taught by Sumizawa with the distributed database system as taught by Petculescu.  Doing so would have enhanced Sumizawa by allowing it to better determine whether a query should be executed locally or remotely.
With respect to claim 7, the combination of Sumizawa and Petculescu teaches the method of claim 6, as referenced above.  The combination further teaches wherein the particular query engine is indicated in the first query [Petculescu, see Fig. 4, disclosing element 402 where the user specified execution locally or remotely].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa, further in view of Rubert et al. (US 6,366,915 B1, also cited on the IDS dated 10/09/2020) hereinafter “Rubert”.
With respect to claim 12, Sumizawa teaches the method of claim 5, as referenced above.  Sumizawa does not teach wherein the first query indicates a result destination for the first query, and wherein the method further comprises sending a result for the first query generated at the provisioned computing resources to the result destination.
However, Rubert teaches wherein the first query indicates a result destination for the first query, and wherein the method further comprises sending a result for the first query generated at the provisioned computing resources to the result destination [see Fig. 10 and cols. 17-18 and lines 49-67 and 1-5, respectively, disclosing the subroutine will notify the designated recipient users of the query execution results after execution of the selected query is complete. The subroutine begins at step 1010, where it determines if the selected query is a report form. In the illustrated embodiment, only the requesting user is notified of the results from executing an inquiry, while multiple users may be notified of the results from executing a report form. In addition, those skilled in the art will appreciate that while the illustrated embodiment specifies recipient users as part of the Determine A Query And Query Execution Information subroutine 420, such users could instead be specified after query execution. If it is determined in step 1010 that the selected query is a report form, the subroutine continues to step 1020 to retrieve the list of recipient users that were previously designated to be notified of the results of the report form execution. The subroutine then continues to step 1030 where it creates an email message addressed to the recipient users. The created email message will include a subject and text which indicate the purpose of the message, and will include a link to the network accessible execution results files from the execution of the selected query. The subroutine then continues to step 1040 to send the email to the recipient users].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the retrieval system as taught by Sumizawa with the notification system as taught by Rubert.  Doing so would have enhanced Sumizawa by enabling the results to be forwarded electronically to a specified recipient.


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sumizawa, further in view of Singla (US 2014/0032535 A1, also cited on the IDS dated 10/09/2020) hereinafter “Singla”.
With respect to claim 9, Sumizawa teaches the method of claim 5, as referenced above.  Sumizawa does not teach it comprises:  monitoring one or more query execution metrics for the first query; based on the monitoring, determining that the first query execution metrics exceed a query execution limitation; and halting execution of the first query at the computing resources.
However, Singla disclose the above as follows: trends (and associated queries) may be selected to be suspended based on various resource utilization statistics. For example, a query that consumes high amounts of memory or processor resources is selected to be suspended and offloaded to batch processing in a data store, see ¶0072.
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the Singla, see ¶0072].
With respect to claim 15, the combination of Sumizawa and Gupta teaches the non-transitory, computer-readable storage medium of claim 14, as referenced above.  The combination does not teach it comprises:  monitoring one or more query execution metrics for the first query; based on the monitoring, determining that the first query execution metrics exceed a query execution limitation; and halting execution of the first query at the computing resources.
However, Singla disclose the above as follows: trends (and associated queries) may be selected to be suspended based on various resource utilization statistics. For example, a query that consumes high amounts of memory or processor resources is selected to be suspended and offloaded to batch processing in a data store, see ¶0072.
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the retrieval system as taught by Sumizawa with the query suspender as taught by Singla.  Doing so would have enhanced Sumizawa by that a query is suspended if it is determined that it’s taking up high amounts of memory or processor resources.  An additional added benefit to the above combination is that a query that consumes high Singla, see ¶0072].
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165